PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                ______________

                     No. 20-3552
                   ______________

                   G. W.; MK. W.,
                       Appellants

                          v.

        RINGWOOD BOARD OF EDUCATION
               ______________

   APPEAL FROM THE UNITED STATES DISTRICT
    COURT FOR THE DISTRICT OF NEW JERSEY
        (D.C. Civ. Action No. 2-19-cv-13734)
      District Judge: Honorable John M. Vazquez
                   ______________

               Argued: October 27, 2021
                  ______________

Before: GREENAWAY, JR., KRAUSE, and PHIPPS, Circuit
                    Judges.

            (Opinion Filed: March 16, 2022)


John D. Rue [ARGUED]
John Rue & Associates
40 South Fullerton Avenue
Suite 29
Montclair, NJ 07042

Donald A. Soutar
Coyle Law Group
55 Madison Avenue
Suite 400
Morristown, NJ 07960

Robert C. Thurston
Thurston Law Offices
100 Springdale Road A3
PMB 287
Cherry Hill, NJ 08003

      Counsel for Appellants

Jessika Kleen [ARGUED]
Machado Law Group
1 Cleveland Place
Springfield, NJ 07081

      Counsel for Appellee

                    ______________

                       OPINION
                    ______________

GREENAWAY, JR., Circuit Judge.




                               2
The Individuals with Disabilities Education Act (“IDEA”)
establishes an administrative process to vindicate a student
with a disability’s right to a free appropriate public education
(“FAPE”) from his or her school district. That process
culminates in a due process hearing wherein an impartial
hearing officer, usually an administrative law judge (“ALJ”),
considers whether the school district has provided a FAPE.
After the hearing, the IDEA envisions entry of an order
detailing the ALJ’s conclusions. The aggrieved party is then
permitted to appeal that administrative determination in a
federal district court. In this appeal, we consider whether the
entry of a “Decision Approving Settlement” in an IDEA
dispute satisfies the jurisdictional prerequisite to an appeal of
an administrative IDEA determination pursuant to 20 U.S.C.
§ 1415(i). We conclude that it does. Accordingly, we will
reverse the order of the District Court and remand the matter
for consideration of the merits.

I.   BACKGROUND

M.W. is a minor child eligible for special education and related
services pursuant to the IDEA. Appellants G.W. and Mk. W.
are his parents. On August 16, 2018, Appellants filed a Petition
for Due Process against appellee Ringwood Board of
Education (the “Board”) before the Commissioner of
Education of the State of New Jersey. On September 17, 2018,
the New Jersey Department of Education gave the parties
notice that the matter had been transferred to the Office of
Administrative Law (“OAL”) and a hearing before an ALJ was
scheduled for October 4, 2018. After an adjournment, the
hearing was rescheduled for May 7, 2019. On May 7, prior to
the scheduled hearing time, the ALJ met with counsel for both
parties. After conferring with counsel, the ALJ met with G.W.




                               3
and a representative from the Board.1 The parties purportedly
entered into a settlement agreement and the terms of the
agreement were read into the record.

In a “Decision Approving Settlement,” the ALJ made the
following findings:

        1. The parties have voluntarily agreed to the
        settlement as evidenced by their signatures or
        their representatives’ signatures on the attached
        document.

        2. The settlement fully disposes of all issues in
        controversy between them and is consistent with
        the law.

A50-51.

The ALJ also explicitly ordered “that the parties comply with
the settlement terms.” The settlement agreement, among other
things, reflects that the parties would each bear their own fees
and costs.

On May 10, 2019, Appellants wrote separately to the
Superintendent of Ringwood Public Schools and all members
of the Board repudiating the agreement. That same day,
Appellants filed a motion before the ALJ to “set aside the
settlement.”

On June 14, 2019, Appellants filed a complaint in the District
Court for the District of New Jersey. The complaint alleged
that Appellants did not knowingly and voluntarily enter into
the agreement; they sought relief pursuant to the IDEA (Count

1
    Only G.W. was present at the hearing date for Appellants.




                               4
One), the New Jersey Declaratory Judgment Act to declare the
settlement void (Count Two), and the New Jersey Declaratory
Judgment and Civil Rights Acts to declare the attorney fee
waiver void (Count Three).

The Board moved to dismiss the complaint. In resolving the
motion, the District Court sua sponte raised the issue of subject
matter jurisdiction. It characterized Plaintiff’s complaint as
arising out of contract law and questioned whether the ALJ’s
bare findings that the settlement was entered into voluntarily
and resolved all disputes before the OAL satisfied the
jurisdictional requirements of the IDEA. Accordingly, the
District Court denied the motion to dismiss without prejudice
and directed the parties to brief the issue of subject matter
jurisdiction.

After the parties briefed the issue, the District Court concluded
that it was without jurisdiction. It held that no jurisdiction was
conferred by two provisions of the IDEA providing for the
enforceability of settlement agreements in the federal courts:
20 U.S.C. § 1415(e), the mediation provision; or §
1415(f)(1)(B), the resolution session provision. It also held
that no jurisdiction attached pursuant to § 1415(i) because the
ALJ’s decision was not based on “substantive grounds,” as
required by § 1415(f). The District Court accordingly
dismissed the matter without prejudice for lack of subject
matter jurisdiction. Appellants filed this timely appeal.




                                5
II.    JURISDICTION AND STANDARD OF REVIEW

This Court has “jurisdiction pursuant to 28 U.S.C. § 1291 over
a dismissal for lack of subject matter jurisdiction.” Nichols v.
City of Rehoboth Beach, 836 F.3d 275, 279 (3d Cir. 2016).2

“We exercise plenary review over a district court’s order
dismissing a complaint for lack of subject matter jurisdiction.”
Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d 266, 271 (3d
Cir. 2014) (citing Taliaferro v. Darby Twp. Zoning Bd., 458
F.3d 181, 188 (3d Cir. 2006)). “A challenge to subject matter
jurisdiction . . . may be either a facial or a factual attack.” Davis
v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016). This is a
facial attack on jurisdiction, “contest[ing] the sufficiency of the
pleadings.” Batchelor, 759 F.3d at 271. This Court thus
“review[s] only whether the allegations on the face of the
complaint, taken as true, allege facts sufficient to invoke the
jurisdiction of the district court.” Id. (quoting Taliaferro, 458
F.3d at 188).

III.   ANALYSIS

We begin from the premise that “[f]ederal courts are courts of
limited jurisdiction. They possess only that power authorized
by Constitution and statute.” Kokkonen v. Guardian Life Ins.
Co. of Am., 511 U.S. 375, 377 (1994). “It is to be presumed
that a cause lies outside this limited jurisdiction and the burden

2
  Though the Board argues that the dismissal without prejudice
is not an appealable final order, its contention is without merit.
See Nichols, 836 F.3d at 279; Batchelor v. Rose Tree Media
Sch. Dist., 759 F.3d 266, 271 (3d Cir. 2014) (“We have
appellate jurisdiction over an appeal from a dismissal for lack
of subject matter jurisdiction under 28 U.S.C. § 1291”).




                                 6
of establishing the contrary rests upon the party asserting
jurisdiction.” Id. (citations omitted).

Appellants argue that 20 U.S.C. § 1415(i) confers jurisdiction
over Count One of the complaint to the District Court, and that
the District Court had supplemental jurisdiction over Counts
Two and Three of the complaint pursuant to 28 U.S.C.
§ 1367. They interpret this Court’s decision in P.N. v.
Clementon Bd. of Educ., 442 F.3d 848 (3d Cir. 2006), as
acknowledging jurisdiction over settlements of administrative
matters embodied in an ALJ’s consent order. They theorize
that the ALJ’s incorporation of the terms of the settlement into
its final order is a decision on the merits and that the ALJ’s
direction that the parties comply with the agreement preserves
jurisdiction for the District Court. Appellants also argue that
the District Court should have exercised general “arising
under” jurisdiction pursuant to 28 U.S.C. § 1331 over Count
One. They submit that their claim arises out of the IDEA and
that the District Court was without discretion to decline
jurisdiction.

 The Board denies that federal question jurisdiction is invoked
by Appellants’ claims. The Board submits that the IDEA only
empowers federal courts to review settlements arising out of
the prescribed mediation process or resolution session in
§ 1415. It notes that the settlement agreement in this matter
was not reached pursuant to either process. It maintains that §
1415(i)(2)(A) can only confer jurisdiction if, after a due
process hearing, an aggrieved party seeks review of a hearing
officer’s findings and decision determining on substantive
grounds whether the student received a FAPE. In its view, the
colloquy before the ALJ and accompanying order in this case
do not meet that standard.




                               7
       A.     IDEA Statutory Scheme

Congress enacted the IDEA “to ensure that all children with
disabilities have available to them a [FAPE].” Y.B. v. Howell
Twp. Bd. of Educ., 4 F.4th 196, 198 (3d Cir 2021) (quoting 20
U.S.C. § 1400(d)(1)(A)). “‘The IDEA offers federal funds to
States in exchange for a commitment[ ] to furnish’ a FAPE ‘to
all children with certain physical or intellectual disabilities.’”
Id. (quoting Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 748
(2017)) (alteration in original). The IDEA directs States to
“implement specified procedural safeguards to ensure children
with disabilities and their parents are provided with due
process.” Batchelor, 759 F.3d at 272. “These safeguards,
known collectively as the IDEA’s administrative process,
provide parents with an avenue to file a complaint and to
participate in an impartial due process hearing” addressing,
among other things, “the provision of a [FAPE] to [their]
child.” Id. (quoting 20 U.S.C. § 1415(b)(6)(A)).

“Following completion of the IDEA’s administrative process .
. . the IDEA affords ‘[a]ny party aggrieved by the findings and
decisions’ made during or pursuant to the impartial due process
hearing an opportunity for judicial review.” Id. (quoting
§ 1415(i)(2)(A)) (alteration in original). Accordingly, “the
IDEA ‘confers upon disabled students an enforceable
substantive right to public education in participating States.’”
Y.B., F.4th at 198 (quoting Honig v. Doe, 484 U.S. 305, 310
(1988)).

       B.     Jurisdiction over the Complaint

Appellants contend that the “Decision Approving Settlement”
entered by the ALJ here is an appealable determination arising
out of their due process complaint. We agree.




                                8
The Board submits that perfunctory approval of a settlement
agreement does not give rise to a civil action pursuant to the
IDEA. It insists that Appellants’ action is a request for judicial
review of a settlement agreement and that such review is only
available for settlement agreements reached in connection with
a mediation, § 1415(e)(2)(F), or resolution session,
§ 1415(f)(1)(B).

However, this mischaracterizes Appellants’ complaint.3
Appellants are challenging the ALJ’s order terminating their
due process petition. Appellants claim that they did not enter
into any settlement agreement purportedly resolving the issues
they raised. Whatever the merits of that claim, it must be
considered by the District Court. The appropriate inquiry is
whether the ALJ correctly determined that the purported
settlement agreement warranted entry of a final order in this
case. It does not confound jurisdiction that Appellants contend
that the ALJ’s determination was in error because the
purported settlement agreement was invalid as a matter of
contract law.4

3
  The dissent also frames the issue as one of the validity of the
settlement agreement under state-law contract principles. See
Dissent at 1. This framing, however, disregards the ALJ’s
determination that the purported agreement was “consistent”
with the IDEA.
4
  Our caselaw suggests that the substantive determination of
whether a party validly waived their rights pursuant to the
IDEA is not governed by ordinary contract principles but rather
by a totality-of-the-circumstances analysis. See W.B. v.
Matula, 67 F.3d 484, 497-98 (3d Cir. 1995), abrogated in part
by A.W. v. Jersey City Pub. Schs., 486 F.3d 791, 803 (3d Cir.




                                9
The text and structure of the IDEA reflect Congressional intent
to permit judicial review of ALJ determinations impacting a
student with a disability’s substantive rights pursuant to the
IDEA. Here, the order itself purports to resolve “all issues in
controversy” between the parties on the grounds that “[t]he
parties have voluntarily agreed” to resolve the claims in a
manner “consistent with the law.” A50-51. Additionally, our
determination squares with our caselaw permitting
enforcement of the substantive terms of a settlement agreement
as embodied in an administrative order.

                  i.        Section 1415’s text

Congress crafted the IDEA to provide a comprehensive
remedial scheme through which district courts may review
final administrative determinations. See A.W. v. Jersey City
Pub. Schs., 486 F.3d 791, 803 (3d Cir. 2007) (en banc). The
Board’s position, if adopted by this Court, would substantially
limit this remedial scheme by shielding from judicial review a
subset of determinations by an ALJ which affect a student’s
rights under the IDEA. Because this would be contrary to both
the text and purpose of the IDEA, we decline to introduce such
tension.

Section 1415(i)(2)(A) permits a civil action in state or federal
court where the party is challenging a “findings and decision
made under subsection (f).” Subsection (f), governing the
“[i]mpartial due process hearing,” establishes the baseline
procedures for due process hearings, including the time and
manner in which a complaint may be brought. § 1415(f)(1)(A)

2007) (en banc). We need not resolve that issue now. We
leave it to the District Court on remand to determine the
appropriate test for determining the validity of the waiver.




                              10
and (f)(3)(C); see also § 1415(b)(6) and (b)(7). It limits who
may preside over the hearing, what issues may be raised at the
hearing, and the scope of the hearing officer’s decision. §
1415(f)(3). It directs that “a decision made by a hearing officer
shall be made on substantive grounds based on a determination
of whether the child received a [FAPE].” § 1415(f)(3)(E)(1).

By its own terms, the order appealed to the District Court
reflects the ALJ’s determination: (1) of what the issues raised
in the due process complaint are; (2) that there is an agreement
whose terms resolve the issues raised; (3) that the parties
mutually assented to that settlement agreement; and (4) that the
agreement’s material terms comply with the IDEA’s mandate
that participating school districts provide students with
disabilities a FAPE. Clearly, these terms fall within the scope
of a decision made on substantive grounds, as required by
subsection (f). 20 U.S.C. § 1415(f)(3)(E)(1).

The order also explicitly incorporates the terms of the
agreement, which undoubtedly address M.W.’s rights pursuant
to the IDEA, namely, the provision of a FAPE. It purports to
be “final” and informs the parties that they may appeal
pursuant to § 1415(i), demonstrating an understanding that the
ALJ’s duty to hear Appellants’ complaint was discharged.
These factors likewise compel a conclusion that the decision
approving settlement is an appealable order.5


5
  The dissent argues that we seek to enlarge Appellants’
rights into a netherworld with which we are unfamiliar. See
generally Dissent. We highlight the characteristics of the
order at issue here because they compel a conclusion that the
ALJ issued a substantive decision on the matter at hand.




                               11
Adopting the Board’s position would require holding that, to
be appealable, any administrative order disposing of an IDEA
dispute must be premised on an explicit determination of
whether a student received a FAPE from the school district.
That ignores that subsection (f) contemplates a range of
findings by the ALJ and establishes a procedural baseline for
how the hearing is to be conducted.6

Such an interpretation would preclude, for example, federal
judicial review of an ALJ’s determination that a complaint was
filed out of time, § 1415(f)(1)(A), or that notice was lacking,
§ 1415(f)(3)(B).      It would also remove from federal
jurisdiction a party’s claim that the hearing officer is neither
impartial nor qualified, a procedural defect presumably
undermining the entirety of the officer’s determination.
§ 1415(f)(3)(A). We do not construe § 1415 so narrowly. We
consider a party to be “aggrieved by the findings and decision”
of an ALJ when they articulate a challenge to the ALJ’s basis
for entry of a final administrative order.

                 ii. Our Prior Caselaw

Construing § 1415 to preclude jurisdiction in this case would
also call into question our holdings in P.N., 442 F.3d at 848
and D.E. v. Cent. Dauphin Sch. Dist., 765 F.3d 260 (3d Cir.
2014). Instead, we take this opportunity to clarify implicit
premises latent in our IDEA jurisprudence. While neither case

6
     The dissent protests that Section 1415 only confers
jurisdiction where an ALJ issues a “due-process-hearing
decision.” Dissent at 4. Section 1415(i), however, does not
refer to a “due-process-hearing decision,” but rather to the
“findings and decision made under subsection(f),” which go
beyond the due process hearing itself.




                              12
squarely addresses the jurisdictional question presented in this
case, they jointly suggest that jurisdiction arises under § 1415
when an administrative order disposing of an IDEA claim is
the subject of a complaint.

In P.N., we considered whether prevailing party status could
attach to plaintiffs whose administrative proceedings in an
IDEA dispute were terminated by a settlement agreement
embodied in a consent order. See 442 F.3d at 850-52. The
parties in that case entered into two separate settlement
agreements addressing plaintiffs’ complaint after P.N. was
suspended from school following an outburst. See id. at 850-
51. Each agreement was reflected in a consent order, the
second indicating that the order was a final decision of the ALJ.
See id. at 851. Before the district court, plaintiffs sought
attorney’s fees as a prevailing party pursuant to the IDEA. See
id. The district court entered judgment in favor of the school
district and denied attorney’s fees. See id. at 852.

We concluded that an administrative consent order could
satisfy the requirements imposed by Buckhannon Bd. and
Home Care, Inc. v. West Va. Dept. of Health and Hum. Res.,
532 U.S. 598 (2001), for the recovery of attorney’s fees in a
federally created action. See id. at 854-55.7 We reasoned that

7
   A “stipulated settlement” confers prevailing party status
when it “(1) contain[s] mandatory language, (2) [is] entitled
‘Order,’ (3) [bears] the signature of the District Court judge,
not the parties’ counsel, and (4) provide[s] for judicial
enforcement.” John T. ex rel. Paul T. v. Del. Cnty.
Intermediate Unit, 318 F.3d 545, 558 (3d Cir. 2003) (citing
Truesdell v. Phila. Hous. Auth., 290 F.3d 159, 165 (3d Cir.
2002)). While administrative orders incorporating settlements
do not bear a District Court judge’s signature, we explained in




                               13
“settlement of an administrative proceeding is the equivalent
of an administrative decree on the merits where, as here, the
parties’ obligation to comply with the terms of the settlement
agreement has been made part of the order of dismissal.” Id.
at 854. We recognized that the settlement agreement in that
case was accordingly “judicially enforceable” because the
“consent orders entered . . . were enforceable through an action
under 42 U.S.C. § 1983 . . . .” Id.

Our statement that there was an avenue for judicial
enforcement pursuant to § 1983 confirmed the district court’s
conclusion in that case that the consent order was enforceable
under § 1983, and comported with our then-existing caselaw.
See W.B. v. Matula, 67 F.3d 484, 494 (3d Cir. 1995).
Subsequently, in A.W. v. Jersey City Pub. Schs., 486 F.3d 791,
803 (3d Cir. 2007) (en banc), we held that § 1983 was not an
appropriate vehicle for vindicating rights guaranteed by the
IDEA, partially abrogating W.B.

Then, in D.E., we considered a federal court’s ability to hear
an IDEA appeal from a party that received a favorable
administrative determination ignored by the school district.
765 F.3d at 274. Plaintiffs in that case obtained an
administrative order following a due process hearing directing
the school district to remediate its failure to provide D.E. a
FAPE. See id. at 266-67. No administrative appeal was taken
and the district’s failure to comply with the ALJ’s final order
was the basis for plaintiffs’ action for compensatory damages
in the district court. See id. at 267. The district court dismissed

P.N. that “administrative imprimatur” was sufficient to confer
prevailing party status under Buckhannon. 442 F.3d at 854
(citing A.R. ex rel R.V. v. New York City Dept. of Educ., 407
F.3d 65, 76 (2d Cir. 2005)).




                                14
the IDEA claims on the grounds that, among other things, there
was a failure of the parents to administratively exhaust those
claims. See id.

We held that parties in plaintiffs’ position “may properly
pursue such claims in [federal] court.” Id. at 278. Our holding
was premised on our determination that plaintiffs in that case,
though victorious below, were “‘aggrieved by the findings and
decision’ of the administrative proceedings,” and accordingly
were entitled to “bring a civil action in state or federal court”
to challenge the determination pursuant to § 1415(i)(2),
because no other options for enforcement of the order were
available to them. Id. at 276.

D.E. acknowledges a right to enforce administrative orders in
IDEA cases in a district court. P.N. acknowledges that an
administrative consent order may satisfy the IDEA’s attorney
fees’ shifting provision if it is judicially enforceable. While
our holding in P.N. reflected that such orders were judicially
enforceable pursuant to § 1983, our subsequent case law
clarifies that the appropriate statute under which enforcement
should be sought by a victorious party in an administrative
proceeding is § 1415. See D.E., 765 F.3d at 278; A.W., 486
F.3d at 803.

Unlike D.E., where the jurisdictional inquiry was complicated
by whether a party was “aggrieved” within the meaning of
§ 1415(i)(2) when they, for lack of a better term, won below,
the facts here present no such quandary. If a party that
prevailed before an ALJ may enforce a settlement agreement
embodied in an administrative consent order as an “aggrieved
party” under § 1415(i)(2), then a party seeking to challenge
such an order as improperly entered must likewise be able to
bring their challenge in federal court.




                               15
To the extent that Appellants’ complaint challenges the basis
for the ALJ’s final order, we hold that it is an appealable order
from which jurisdiction is properly taken in the District Court
pursuant to 20 U.S.C § 1415(i) and 28 U.S.C. § 1331. To the
extent that the remainder of Appellants’ claims address the
validity of the settlement agreement on the basis of New Jersey
contract law, we leave it to the District Court in the exercise of
its discretion to consider in the first instance whether
supplemental jurisdiction is appropriately taken to resolve that
matter pursuant to 28 U.S.C. § 1367.

IV.    CONCLUSION

For the foregoing reasons, we will reverse the order of the
District Court and remand the matter for consideration of the
merits consistent with this opinion.




                               16
G.W. v. Ringwood Board of Education, No. 20-3552
PHIPPS, Circuit Judge, dissenting

    The Individuals with Disabilities Education Act (‘IDEA’)
provides certain discrete causes of action that may be litigated
in federal court. The statute, however, does not create a federal
cause of action to challenge every decision related to a disabled
child’s education. Yet today the Majority Opinion announces
an expansive new principle, akin to a final-order rule for
decisions by state hearing officers: federal courts have
jurisdiction over any ruling by a state hearing officer that
resolves a formal complaint against a school district for
violating the IDEA. Applying that principle, the Majority
Opinion concludes that parents of a child with disabilities may
challenge in federal court a state hearing officer’s decision that
they voluntarily entered a settlement agreement with a school
district relating to their child’s education. I respectfully dissent
from that novel outcome, which no other court has ever
reached, because the parents’ claim sounds in state law and the
text of the IDEA contains no clear statement authorizing such
a federal cause of action. Thus, while the parents may seek to
redress their grievance in state court, they may not proceed in
federal court.

    The IDEA does not confer broad power on federal courts to
micromanage every dispute related to the education of children
with disabilities. And nowhere does the statute provide a
federal cause of action to challenge the voluntariness of a
settlement agreement. Rather, the IDEA provides five discrete
causes of action that may be brought in federal court.1 Four of

1
 Those five causes of action are (1) to enforce a settlement
agreement resolved through the mediation process, see
those are not relevant to this case.2 To permit this suit, the
Majority Opinion relies on the remaining cause of action,
which permits challenges to certain decisions and findings
made by a hearing officer following a due process hearing. See
20 U.S.C. § 1415(f)(3)(E), (i)(2)(A).

   A due process hearing is an impartial state- or local-level
administrative adjudicatory process designed to resolve a due
process complaint. See 20 U.S.C. § 1415(f)(1)(A); 34 C.F.R.
§ 300.511(a); see generally 2 Ronna Greff Schneider & Phyllis


20 U.S.C. § 1415(e)(2)(F)(iii); (2) to enforce a settlement
agreement entered at a resolution meeting before the due
process hearing, see id. § 1415(f)(1)(B)(iii)(II); (3) to
challenge a hearing officer’s findings and decision related to a
child’s placement in an alternative educational setting, see id.
§ 1415(i)(2)(A), (k); (4) to challenge the findings and decision
by a state educational agency on administrative appeal, see id.
see id. § 1415(i)(2)(A), (i)(1)(A)–(B); and (5) to challenge a
hearing officer’s findings and decision from a due process
hearing; see id. § 1415(i)(2)(A), (f). The IDEA also authorizes
reasonable attorney’s fees for prevailing parties in the causes
of action that it creates. See id. § 1415(i)(3)(B).
2
  This case does not qualify for first two causes of action
because it seeks to set aside a settlement agreement, not to
enforce one. It likewise does not implicate the third cause of
action because the parents do not challenge findings and
decisions regarding placement in an alternative educational
setting. Nor does this case implicate the fourth causes of action
for administrative appeals as New Jersey provides only one tier
of administrative review, see N.J. Admin. Code § 6A:14-
2.7(v).


                               2
E. Brown, Education Law: First Amendment, Due Process and
Discrimination Litigation § 6:9 (Oct. 2019 update); Charles J.
Russo & Ralph D. Mawdsley, Education Law § 5.07 (2021).
Through such a complaint, a person may claim that a school
district violated its obligations regarding “the identification,
evaluation, or educational placement” of a child with
disabilities or otherwise failed to provide a free appropriate
public education to that child. 20 U.S.C. § 1415(b)(6)(A); see
34 C.F.R. § 300.507(a); see also 20 U.S.C. § 1415(b)(7)(A),
(f)(1)(A); Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d
266, 272 (3d Cir. 2014). Only the grievances presented in the
due process complaint may be adjudicated at a due process
hearing. See 20 U.S.C. § 1415(f)(3)(B); see also 34 C.F.R.
§ 300.511(d).

    A hearing officer may resolve a due process hearing in one
of two ways. The first is through a decision made on
“substantive grounds” as to “whether the child received a free
appropriate public education.” 20 U.S.C. § 1415(f)(3)(E)(i);
see also 34 C.F.R. § 300.513(a)(1). Alternatively, the hearing
officer may issue a decision based on findings of “procedural
inadequacies” that “impeded the child’s right to a free
appropriate public education,” “significantly impeded the
parents’ opportunity to participate in the decisionmaking
process” for their child’s education, or “caused a deprivation
of educational benefits.” 20 U.S.C. § 1415(f)(3)(E)(ii); see
also 34 C.F.R. § 300.513(a)(2). Only after a hearing officer
issues a decision resolving a due process hearing through one
of those two means does such decision become reviewable in
federal court. See 20 U.S.C. § 1415(f)(3)(E)(i), (ii); see also
M.M. v. Lafayette Sch. Dist., 681 F.3d 1082, 1090 (9th Cir.
2012) (upholding the dismissal of an action challenging an



                               3
interlocutory ruling as premature since the action was
commenced before a due process hearing had been completed).

    Under these principles, the parents cannot bring a federal
cause of action. The hearing officer did not conduct a due
process hearing, and thus could not have issued a due-process-
hearing decision. Instead, the hearing officer oversaw
settlement discussions. Through that process, the parties
signed a settlement agreement, which the hearing officer
determined was voluntary. But that decision was not made on
substantive grounds related to the child’s education. Likewise,
that decision was not premised on a procedural inadequacy
related to the provision of educational services or benefits.
Rather, the hearing officer’s decision was based on the
voluntariness of the parents’ consent. Thus, the IDEA does not
create a federal cause of action to challenge the hearing
officer’s decision.

    The Majority Opinion reaches a different conclusion. In
doing so, it looks to caselaw for guidance, but it admits that
precedent does not “squarely address[ ] the jurisdictional
question presented in this case.” Its best support comes from
two cases, P.N. v. Clementon Board of Education, 442 F.3d
848 (3d Cir. 2006), and D.E. v. Central Dauphin School
District, 765 F.3d 260 (3d Cir. 2014). Reading those together,
the Majority Opinion discerns an “implicit premise[ ] latent in
our IDEA jurisprudence,” which is that “jurisdiction arises
under § 1415 when an administrative order disposing of an
IDEA claim is the subject of a complaint.” In essence, the
Majority Opinion reduces the textual limitations on the IDEA’s
due-process-hearing cause of action to a final-order
requirement, similar to the one found in 28 U.S.C. § 1291, so



                              4
that any final order of a hearing officer may be disputed in
federal court.

    That result has no grounding in statutory text. Yet, as
Spending Clause legislation, the IDEA can impose liability
only through a clear statement in legislation. See Arlington
Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 295–96
(2006); see generally Pennhurst State Sch. & Hosp. v.
Halderman, 451 U.S. 1, 17 (1981) (requiring Congress to
“speak with a clear voice” so that it “unambiguously” states
any “condition on the grant of federal moneys” in statutory
text). The Majority Opinion is unable to identify a clear
statement in the IDEA that subjects school districts to suit in
federal court for any final decision issued by a hearing officer
at (or outside of) a due process hearing. The text of the IDEA
similarly lacks a clear statement subjecting school districts to
suit in federal court based on a hearing officer’s allegedly
mistaken conclusion regarding the voluntariness of a
settlement agreement.

    To support its outcome, the Majority Opinion references
this Circuit’s en banc holding that the IDEA creates a
comprehensive remedial scheme. See A.W. v. Jersey City Pub.
Schs., 486 F.3d 791 (3d Cir. 2007) (en banc). But that does not
mean that the IDEA permits every remedy conceivably needed
to redress its potential misadministration. To the contrary,
after concluding that the IDEA created a comprehensive
remedial scheme, this Circuit foreclosed claims that were not
grounded in the IDEA’s plain text. See id. at 802–03
(disallowing § 1983 claims premised on violations of the IDEA
because the IDEA provides a comprehensive remedial
scheme). The same principle operates here: the IDEA is
comprehensive and remedial, but not boundless, and the


                               5
omission of a specific cause of action indicates that Congress
did not intend such a claim. See Wilkie v. Robbins, 551 U.S.
537, 562 (2007) (“‘Congress is in a far better position than a
court to evaluate the impact of a new species of litigation’
against those who act on the public’s behalf.” (quoting Bush v.
Lucas, 462 U.S. 367, 389 (1983))).

    Under these circumstances, without a federal cause of
action, the parents may not proceed in federal court. The IDEA
confers federal jurisdiction only for the causes of action that it
creates. See 20 U.S.C. § 1415(i)(3)(A) (“The district courts of
the United States shall have jurisdiction of actions brought
under this section without regard to the amount in
controversy.”). Nor can the parents proceed under the federal-
question statute. See 28 U.S.C. § 1331 (conferring jurisdiction
on federal courts over “all civil actions arising under the
Constitution, laws, or treaties of the United States”). To do so
without a federal cause of action, the parents would need to
demonstrate that their “state-law claims . . . implicate
significant federal issues.” Grable & Sons Metal Prods., Inc.
v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). But they
cannot make such a showing for their claim that the settlement
agreement “was procured through duress and coercion” and
lacked valid consent. Compl., at 11–12 ¶¶ 88–90 (JA39–40).
That is so because duress, coercion, and invalid consent are
classic state-law defenses to contract formation.3 And in the

3
  See In re Remicade (Direct Purchaser) Antitrust Litig.,
938 F.3d 515, 522 (3d Cir. 2019) (noting that duress is a
“generally applicable” contract defense (quoting AT&T
Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011));
Agathos v. Starlite Motel, 977 F.2d 1500, 1506 (3d Cir. 1992)
(recognizing coercion as a defense that “ordinarily makes a

                                6
absence of a federal cause of action, federal-question
jurisdiction does not exist when state law, as opposed to federal
law, “furnishes the substantive rules of decision.” Mims v.
Arrow Fin. Servs., LLC, 565 U.S. 368, 378 (2012).

   For these reasons, the parents may bring their claim in state
court, but they do not have a federal cause of action, and federal
courts do not have jurisdiction over their state-law claim.




contract voidable”); see also 28 Williston on Contracts § 71:1
(4th ed. Nov. 2021 update) (discussing the historical origins of
duress and coercion as means of voiding contracts).


                                7